       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 1 of 51. PageID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                  Western Division


TAWFEEQ ALAMIRI
                                                     CIVIL ACTION NO.: 3:20-cv-02307
               Plaintiff,
                                                     JUDGE:

v.                                                   COMPLAINT WITH JURY DEMAND


MONSANTO COMPANY

               Defendant.




                                         COMPLAINT

       Plaintiff, Tawfeeq Alamiri, (hereinafter “Plaintiff”) by and through undersigned counsel,

hereby brings this Complaint for damages against Defendant Monsanto Company, and alleges the

following:

                                       INTRODUCTION

       1.      In 1970, Defendant Monsanto Company (hereinafter “Monsanto” or “Defendant”)

discovered the herbicidal properties of glyphosate and began marketing it in products in 1974,

under the brand name Roundup®. Roundup® is a non-selective herbicide used to kill weeds that

commonly compete with the growing of crops. In addition to the active ingredient glyphosate,

Roundup® contains the surfactant Polyethoxylated tallow amine (“POEA”) and/or adjuvants and

other so-called “inert” ingredients. In 2001, glyphosate was the most widely used active ingredient

in herbicides used in American agriculture, with 85–90 millions of pounds used annually. That



                                                 1
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 2 of 51. PageID #: 2



    number grew to 185 million pounds by 2007.1 As of 2013, glyphosate was the world’s most widely

    used herbicide.

           2.     Monsanto is a multinational agricultural biotechnology corporation based in St.

    Louis, Missouri, and incorporated in Delaware. It is the world's leading producer of glyphosate.

    As of 2009, Monsanto was the world’s leading producer of seeds, accounting for 27% of the world

    seed market.2 The majority of these seeds are of the “Roundup® Ready®” brand. The stated

    advantage of Roundup® Ready® crops is that they substantially improve a farmer’s ability to

    control weeds, since glyphosate can be sprayed in the fields during the growing season without

    harming the crops. In 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in

    the United States were Roundup® Ready®.3

           3.     Monsanto’s glyphosate products are registered in 130 countries and approved for

    use on over 100 different crops.4 They are ubiquitous in the environment. Numerous studies

    confirm that glyphosate is found in rivers, streams and groundwater in agricultural areas where




1
 Grube, et al., on behalf of EPA, Pesticides Industry Sales and Usage, 2006-2007 Market Estimates, 14, (2011)
available at http://www.epa.gov/pesticides/pestsales/07pestsales/market_estimates2007.pdf.
2
 ETC Group, Who Will Control the Green Economy, 22, (2011) available at
http://www.etcgroup.org/files/publication/pdf_file/ETC_wwctge_4web_Dec2011.pdf.
3
 William Neuman and Andrew Pollack, Farmers Cope with Roundup-Resistant Weeds, N.Y. Times, May 3, 2010,
available at http://www nytimes.com/2010/05/04/business/energy- environment/04weed.html?pagewan.
4
 Monsanto, Backgrounder - History of Monsanto’s Glyphosate Herbicides, (Sept. 2, 2015), available at
http://www monsanto.com/products/documents/glyphosate-background-materials/back_history.pdf.

                                                         2
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 3 of 51. PageID #: 3



    Roundup® is used.5 It has been found in food,6 in the urine of agricultural workers 7,8 and even in

    the urine of urban dwellers who are not in direct contact with glyphosate.9

           4.      On March 20, 2015, the International Agency for Research on Cancer (“IARC”),

    an agency of the World Health Organization (“WHO”), issued an evaluation of several herbicides,

    including glyphosate. That evaluation was based, in part, on studies of exposures to glyphosate in

    several countries around the world, and it traces the health implications from exposure to

    glyphosate since 2001.

           5.      On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In

    that monograph, the IARC Working Group provides a thorough review of the numerous studies

    and data relating to glyphosate exposure in humans.

           6.      The IARC Working Group classified glyphosate as a Group 2A herbicide, which

    means that it is probably carcinogenic to humans. The IARC Working Group concluded that the

    cancers most associated with glyphosate exposure are Non-Hodgkin’s Lymphoma (“NHL”) and

    other Hematopoietic cancers, including Lymphocytic Lymphoma, Chronic Lymphocytic



5
  See: USGS, USGS Technical Announcement: Widely Used Herbicide Commonly Found in Rain and Streams in the
Mississippi River Basin, 2011, http://www.usgs.gov/newsroom/article.asp?ID=2909; see also: U.S. Envtl. Prot.
Agency, Technical Factsheet on: Glyphosate, available at
http://www.epa.gov/safewater/pdfs/factsheets/soc/tech/glyphosa.pdf.
6
 Bohn, et al., Compositional Differences in Soybeans on the Market: Glyphosate Accumulates in Roundup Ready GM
Soybeans, 153 Food Chemistry, 207, (2013), available at
http://www.sciencedirect.com/science/article/pii/S0308814613019201.
7
 Acquavella, et al., Glyphosate Biomonitoring for Farmers and their Families: Results from the Farm Family
Exposure Study, 112(3) Environmental Health Perspective, 321, (2004) available at
http://www ncbi.nlm.nih.gov/pmc/articles/PMC1241861/.
8
  Guyton, et al. Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon and Glyphosate, 112 IARC
Monographs, 76, section 5.4 (2015) available at http://dx.doi.org/10.1016/S1470-
2045(15)70134-8.
9
 Brändli D, Reinacher S, Herbicides found in Human Urine, 1 Ithaka Journal, 270 (2012), available at
http://www.ithaka-journal.net/druckversionen/e052012-herbicides-urine.pdf.

                                                         3
             Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 4 of 51. PageID #: 4



 Leukemia, B-cell Lymphoma and Multiple Myeloma.10

             7.      The IARC evaluation is significant. It confirms what has been believed for years:

 that glyphosate is toxic to humans.

             8.      Nevertheless, Monsanto, since it began selling Roundup®, has represented it as

 safe to humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues

 to proclaim to the world, and particularly to United States consumers, that glyphosate-based

 herbicides, including Roundup®, do not create unreasonable risks to human health or to the

 environment.

                                           JURISDICTION & VENUE

             9.      This Court has diversity jurisdiction over the claims in this Complaint because the

 aggregate amount in controversy exceeds the sum of $75,000.00 and is between citizens of

 different states. 28 U.S.C. § 1332(a)(1).

             10.     This Court has personal jurisdiction over Monsanto because Monsanto transacts

 business in Ohio. Monsanto knows or should have known that its Roundup® products are and

 were sold throughout the State of Ohio, and, more specifically, caused Roundup® to be sold to

 Plaintiff in Ohio.

             11.     In addition, Monsanto maintains sufficient contacts with the State of Ohio such that

 this Court’s exercise of personal jurisdiction over it does not offend traditional notions of fair play

 and substantial justice.

             12.     Venue is proper within this District under 28 U.S.C. § 1391 because a substantial

 part of the acts and/or omissions giving rise to these claims occurred within this District.

                                                   THE PARTIES


10
     See Guyton, et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon and Glyphosate, supra.

                                                            4
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 5 of 51. PageID #: 5




       13.     Plaintiff Tawfeeq Alamiri, is a natural person, is a citizen of the State of Ohio, and

is a resident of Toledo, Lucas County, Ohio.

       14.     Plaintiff Tawfeeq Alamiri purchased, used and/or was exposed to Roundup® in

Ohio, from approximately the early 2000s to 2020. Plaintiff was diagnosed with Non-Hodgkin’s

Lymphoma in or about March 2020.

       15.     Defendant Monsanto is a Delaware corporation with its headquarters and principal

place of business in St. Louis, Missouri, and transacts business in the State of Ohio. Defendant

Monsanto Company is in the business of researching, testing, developing, designing, formulating,

manufacturing, producing, assembling, packaging, labeling, advertising, promoting, marketing,

selling, supplying and distributing herbicides, including Roundup® products.

                                STATEMENT OF THE FACTS

       16.     At all times relevant to this Complaint, Monsanto was the entity that discovered the

herbicidal properties of glyphosate and the manufacturer of Roundup® products, which contain

the active ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert”

ingredients.

       17.     Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of

herbicidal products around the world.

       18.     Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions and fruit, where it interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days. Because

plants absorb glyphosate, it cannot be completely removed by washing or peeling produce or by

milling, baking or brewing grains.

       19.     For nearly 40 years, farms across the world have used Roundup® without knowing
                                                 5
          Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 6 of 51. PageID #: 6




 of the dangers its use poses. That is because when Monsanto first introduced Roundup®, it touted

 glyphosate as a technological breakthrough: it could kill almost every weed without causing harm

 either to people or to the environment. According to the WHO, the main chemical ingredient of

 Roundup®—glyphosate—is a probable cause of cancer. Those most at risk are farm workers and

 other individuals with workplace exposure to Roundup®, such as workers in garden centers,

 nurseries and landscapers. Monsanto assured the public that Roundup® was harmless. In order to

 prove this, Monsanto championed falsified data and attacked legitimate studies that revealed its

 dangers. Monsanto led a prolonged campaign of misinformation to convince government agencies,

 farmers and the general population that Roundup® is safe.

 The Discovery of Glyphosate and Development of Roundup®

         20.      The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

 chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the mid-

 1970s under the brand name Roundup®.11 From the outset, Monsanto marketed Roundup® as a

 “safe” general-purpose herbicide for widespread commercial and consumer use. It still markets

 and advertises Roundup® as safe today.12

         21.      In addition to the active ingredient glyphosate, Roundup® formulations also

 contain adjuvants and other chemicals, such as the surfactant POEA, which are considered “inert”

 and therefore protected as “trade secrets” in manufacturing. Growing evidence suggests that these

 adjuvants and additional components of Roundup® formulations are not, in fact, inert and are toxic

 in their own right.


11
  Monsanto, Backgrounder-History of Monsanto’s Glyphosate Herbicide, Monsanto, (Sept. 2, 2015),
http://www monsanto.com/products/documents/glyphosate-background- materials/back_history.pdf.

12
  Monsanto, What is Glyphosate?, (Sept. 2, 2015), available at
http://www monsanto.com/sitecollectiondocuments/glyphosate-safety-health.pdf.

                                                        6
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 7 of 51. PageID #: 7



Registration of Herbicides under Federal Law

       22.     The manufacture, formulation and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA” or “Act”),

7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

Protection Agency (“EPA” or “Agency”) prior to their distribution, sale or use, except as described

by the Act. 7 U.S.C. § 136a(a).

       23.     Because pesticides are toxic to plants, animals and humans, at least to some degree,

the EPA requires as part of the registration process, a variety of tests to evaluate the potential for

exposure to pesticides, toxicity to people and other potential non-target organisms and other

adverse effects on the environment. Registration by the EPA, however, is not an assurance or

finding of safety. The determination the Agency must make in registering or re-registering a

product is not that the product is “safe,” but rather that use of the product in accordance with its

label directions “will not generally cause unreasonable adverse effects on the environment.” 7

U.S.C. § 136a(c)(5)(D).

       24.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       25.     The EPA and the State of Ohio registered Roundup® for distribution, sale and

manufacture in the United States and the State of Ohio.

       26.     FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conduct the health and safety testing of pesticide products. The EPA has protocols governing the

                                                  7
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 8 of 51. PageID #: 8



conduct of tests required for registration and the laboratory practices that must be followed in

conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not required, nor is it able to perform the product tests

that are required of the manufacturer.

       27.     The evaluation of each pesticide product distributed, sold or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.

In order to reevaluate these pesticides, the EPA is demanding the completion of additional tests

and the submission of data for the EPA’s review and evaluation.

       28.     In the case of glyphosate, and therefore Roundup®, the EPA had planned on

releasing its preliminary risk assessment —in relation to the reregistration process—no later than

July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed releasing the

risk assessment pending further review in light of the World Health Organization’s health- related

findings.

Scientific Fraud Underlying the Marketing and Sale of Glyphosate/ Roundup®

       29.     Based on early studies that glyphosate could cause cancer in laboratory animals,

the EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.

After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed

its classification to evidence of non-carcinogenicity in humans (Group E) in 1991. In so classifying

glyphosate, however, the EPA made clear that the designation did not mean the chemical does not

cause cancer: “[i]t should be emphasized, however, that designation of an agent in Group E is

based on the available evidence at the time of evaluation and should not be interpreted as a


                                                 8
             Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 9 of 51. PageID #: 9



 definitive conclusion that the agent will not be a carcinogen under any circumstances.”13

            30.      On two occasions, the EPA found that the laboratories hired by Monsanto to test

 the toxicity of its Roundup® products for registration purposes committed fraud.

            31.      In the first instance, Monsanto, in seeking initial registration of Roundup® by the

 EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology

 studies relating to Roundup®.14             IBT performed about thirty (30) tests on glyphosate and

 glyphosate-containing products, including nine (9) of the fifteen (15) residue studies needed to

 register Roundup®.

            32.      In 1976, the United States Food and Drug Administration (“FDA”) performed an

 inspection of Industrial Bio-Test Industries (“IBT”) that revealed discrepancies between the raw

 data and the final report relating to the toxicological impacts of glyphosate. The EPA subsequently

 audited IBT; it too found the toxicology studies conducted for the Roundup® herbicide to be

 invalid.15 An EPA reviewer stated, after finding “routine falsification of data” at IBT, that it was

 “hard to believe the scientific integrity of the studies when they said they took specimens of the

 uterus from male rabbits.”16


13
  U.S. Envtl. Prot. Agency, Memorandum, Subject: Second Peer Review of Glyphosate, 1, (1991) available at
http://www.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-103601_30-Oct 91_265.pdf.

14
  Monsanto, Backgrounder. Testing Fraud: IBT and Craven Laboratories, (Sept. 2, 2015),
http://www monsanto.com/products/documents/glyphosate-background-materials/ibt_craven_bkg.pdf.

15
  U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide Programs, (1983), available at
http://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?ZyActionD=ZyDocument&Client=EPA&Index=1
981+Thru+1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&TocRestrict=n&Toc=&TocE
ntry=&QField=&QFieldYear=&QFieldMonth=&QFieldDay=&IntQFieldOp=0&ExtQFieldOp=0&XmlQ
uery=&File=D%3A%5Czyfiles%5CIndex%20Data%5C81thru85%5CTxt%5C00000022%5C91014ULV.
txt&User=ANONYMOUS&Password=anonymous&SortMethod=h%7CMaximumDocuments=1&Fuzzy
Degree=0&ImageQuality=r75g8/r75g8/x150y150g16/i425&Display=p%7Cf&DefSeekPage=x&SearchB
ack=ZyActionL&Back=ZyActionS&BackDesc=Results%20page&MaximumPages=1&ZyEntry=1&Seek
Page=x&ZyPURL.
16
     Marie-Monique Robin, The World According to Monsanto: Pollution, Corruption and the Control of the World’s
                                                          9
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 10 of 51. PageID #: 10



            33.      Three top executives of IBT were convicted of fraud in 1983.

            34.      In the second incident of data falsification, Monsanto hired Craven Laboratories in

 1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year, the

 owner of Craven Laboratories and three of its employees were indicted, and later convicted, of

 fraudulent laboratory practices in the testing of pesticides and herbicides.17

 The Importance of Roundup® to Monsanto’s Dominance Profits

            35.      Despite the falsity of the tests that underlie its registration, within a few years of its

 launch, Roundup® was being marketed in 115 countries.

            36.      The success of Roundup® was key to Monsanto’s continued reputation and

 dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s

 agriculture division was out-performing its chemicals division’s operating income, and that gap

 increased yearly. But with its patent for glyphosate expiring in the United States in the year 2000,

 Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

 impending competition.

            37.      In response, Monsanto began the development and sale of genetically engineered

 Roundup® Ready® seeds in 1996. Since Roundup® Ready® crops are resistant to glyphosate,

 farmers can spray Roundup® onto their fields during the growing season without harming the

 crop. This allowed Monsanto to expand its market for Roundup® even further. By 2000,

 Monsanto’s biotechnology seeds were planted on more than 80 million acres worldwide and nearly

 70% of American soybeans were planted from Roundup® Ready® seeds. It also secured



Food Supply (2011) (citing U.S. Envtl. Prot. Agency, Data Validation, Memo from K. Locke, Toxicology Branch, to R.
Taylor, Registration Branch. Washington, D.C. (August 9, 1978.)).

17
     Monsanto, Backgrounder. Testing Fraud: IBT and Craven Laboratories, supra.

                                                         10
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 11 of 51. PageID #: 11



 Monsanto’s dominant share of the glyphosate/Roundup® market through a marketing strategy that

 coupled proprietary Roundup® Ready® seeds with continued sales of its Roundup® herbicide.

          38.      Through a three-pronged strategy of increased production, decreased prices and by

 coupling with Roundup® Ready® seeds, Roundup® became Monsanto’s most profitable product.

 In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a

 margin of five to one, and accounting for close to half of Monsanto’s revenue.18 Today, glyphosate

 remains one of the world's largest herbicides by sales volume.

 Monsanto has known for decades that it falsely advertised the safety of Roundup®

          39.      In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

 Monsanto based on its false and misleading advertising of Roundup® products. Specifically, the

 lawsuit challenged Monsanto’s general representations that its spray-on, glyphosate- based

 herbicides, including Roundup®, were “safer than table salt” and "practically non-toxic" to

 mammals, birds and fish. Among the representations the NYAG found deceptive and misleading

 about the human and environmental safety of Roundup® are the following:

                a) “Remember that environmentally friendly Roundup® herbicide is biodegradable.
                   It won't build up in the soil so you can use Roundup® with confidence along
                   customers' driveways, sidewalks and fences ...”
                   And remember that Roundup® is biodegradable and won't build up in the soil.
                   That will give you the environmental confidence you need to use Roundup®
                   everywhere you've got a weed, brush, edging or trimming problem.”
                b) “Roundup® biodegrades into naturally occurring elements.”
                c) “Remember that versatile Roundup® herbicide stays where you put it. That means
                   there's no washing or leaching to harm customers' shrubs or other desirable


18
  David Barboza, The Power of Roundup; A Weed Killer is a Block for Monsanto to Build On, N.Y. Times, Aug. 2,
2001, available at http://www nytimes.com/2001/08/02/business/the-power-of-roundup-a- weedkiller-is-a-block-for-
monsanto-to-build-on.html.

                                                        11
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 12 of 51. PageID #: 12



                 vegetation.”
              d) “This non-residual herbicide will not wash or leach in the soil. It ... stays where you
                 apply it.”
              e) “Glyphosate is less toxic to rats than table salt following acute oral ingestion.”
              f) “Glyphosate's safety margin is much greater than required. It has over a 1,000-fold
                 safety margin in food and over a 700-fold safety margin for workers who
                 manufacture it or use it.”
              g) “You can feel good about using herbicides by Monsanto. They carry a toxicity
                 category rating of 'practically non- toxic' as it pertains to mammals, birds and fish.”
              h) “Roundup® can be used where kids and pets will play and breaks down into natural
                 material.” This ad depicts a person with his head in the ground and a pet dog
                 standing in an area which has been treated with Roundup®.19

        40.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

 with the NYAG, in which Monsanto agreed, among other things, “to cease and desist from

 publishing or broadcasting any advertisements [in New York] that represent, directly or by

 implication” that:

              a) Its glyphosate-containing pesticide products or any component thereof are safe,
                 non-toxic, harmless or free from risk.
              b) Its glyphosate-containing pesticide products or any component thereof
                 manufactured, formulated, distributed or sold by Monsanto are biodegradable...
              c) Its glyphosate-containing pesticide products or any component thereof stay where
                 they are applied under all circumstances and will not move through the environment
                 by any means.
              d) Its glyphosate-containing pesticide products or any component thereof are "good"
                 for the environment or are "known for their environmental characteristics."
              e) Glyphosate-containing pesticide products or any component thereof are safer or


19
  Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
Discontinuance Pursuant to Executive Law § 63(15). (Nov. 1996).

                                                    12
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 13 of 51. PageID #: 13



                   less toxic than common consumer products other than herbicides.
                f) Its glyphosate-containing products or any component thereof might be classified as
                   "practically non-toxic.”

          41.      Monsanto did not alter its advertising in the same manner in any state other than

 New York, and on information and belief still has not done so today.

          42.      In 2009, France’s highest court ruled that Monsanto had not told the truth about the

 safety of Roundup®. The French court affirmed an earlier judgement that Monsanto had falsely

 advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”20

 Classifications and Assessments of Glyphosate

          43.      The IARC process for the classification of glyphosate followed the IARC’s

 stringent procedures for the evaluation of a chemical agent. Over time, the IARC Monograph

 program has reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1

 (Known Human Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287

 agents to be Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified);

 and one agent to be Probably Not Carcinogenic.

          44.      The established procedure for the IARC Monograph evaluations is described in the

 IARC Programme’s Preamble.21 Evaluations are performed by panels of international experts,

 selected on the basis of their expertise and the absence of actual or apparent conflicts of interest.

          45.      One year before the Monograph meeting, the meeting is announced and there is a

 call both for data and for experts. Eight (8) months before the Monograph meeting, the Working


20
  Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.

21
  World Health Org., IARC Monographs on the Evaluation of Carcinogenic Risks to Humans: Preamble, (2006),
available at http://monographs.iarc.fr/ENG/Preamble/CurrentPreamble.pdf.

                                                        13
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 14 of 51. PageID #: 14



Group membership is selected, and the sections of the Monograph are developed by the Working

Group members. One (1) month prior to the Monograph meeting, the call for data is closed and

the various draft sections are distributed among Working Group members for review and

comment. Finally, at the Monograph meeting, the Working Group finalizes review of all literature,

evaluates the evidence in each category, and completes the overall evaluation. Within two (2)

weeks after the Monograph meeting, the summary of the Working Group findings is published in

The Lancet Oncology, and within one (1) year after the meeting, the finalized Monograph is

published.

       46.     In assessing an agent, the IARC Working Group reviews the following information:

(a) human, experimental and mechanistic data; (b) all pertinent epidemiological studies and cancer

bioassays; and (c) representative mechanistic data. The studies must be publicly available and have

sufficient detail for meaningful review and reviewers cannot be associated with the underlying

studies.

       47.     In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

humans.

       48.     On July 29, 2015, the IARC issued its Monograph for glyphosate, Monograph

Volume 112. For Volume 112, the volume that assessed glyphosate, a Working Group of 17

experts from 11 countries met at the IARC from March 3–10, 2015, to assess the carcinogenicity

of certain herbicides, including glyphosate. The March meeting culminated nearly a one-year

review and preparation by the IARC Secretariat and the Working Group, including a

comprehensive review of the latest available scientific evidence. According to published

procedures, the Working Group considered “reports that have been published or accepted for

                                                14
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 15 of 51. PageID #: 15



publication in the openly available scientific literature” as well as “data from governmental reports

that are publicly available.”

       49.       The studies considered the following exposure groups: (a) occupational exposure

of farmers and tree nursery workers in the United States, forestry workers in Canada and Finland

and municipal weed-control workers in the United Kingdom; and (b) para-occupational exposure

in farming families.

       50.       Glyphosate was identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007, and the most heavily used herbicide in the

world in 2012.

       51.       Exposure pathways are identified as air (especially during spraying), water and

food. Community exposure to glyphosate is widespread and found in soil, air, surface water and

groundwater, as well as in food.

       52.       The assessment of the IARC Working Group identified several case control studies

of occupational exposure in the United States, Canada and Sweden. These studies show a human

health concern from agricultural and other work-related exposure to glyphosate.

       53.       The IARC Working Group found an increased risk between exposure to glyphosate

and NHL and several subtypes of NHL, and the increased risk persisted after adjustment for other

pesticides.

       54.       The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases in

blood markers of chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

       55.       In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare

tumor: renal tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in

                                                 15
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 16 of 51. PageID #: 16



 male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A

 glyphosate formulation promoted skin tumors in an initiation-promotion study in mice.

             56.     The IARC Working Group also noted that glyphosate has been detected in the urine

 of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

 aminomethylphosphoric acid (“AMPA”). Blood AMPA detection after exposure suggests

 intestinal microbial metabolism in humans.

             57.     The IARC Working Group further found that glyphosate and glyphosate

 formulations induced DNA and chromosomal damage in mammals, and in human and animal cells

 in utero.

             58.     The IARC Working Group also noted genotoxic, hormonal and enzymatic effects

 in mammals exposed to glyphosate.22 Essentially, glyphosate inhibits the biosynthesis of aromatic

 amino acids, which leads to several metabolic disturbances, including the inhibition of protein and

 secondary product biosynthesis and general metabolic disruption.

             59.     The IARC Working Group also reviewed an Agricultural Health Study, consisting

 of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina. While

 this study differed from others in that it was based on a self-administered questionnaire, the results

 support an association between glyphosate exposure and multiple myeloma, hairy cell leukemia

 (“HCL”) and chronic lymphocytic leukemia (“CLL”), in addition to several other cancers.

 Other Earlier Findings About Glyphosate’s Dangers to Human Health

             60.     The EPA has a technical fact sheet, as part of its Drinking Water and Health,

 National Primary Drinking Water Regulations publication, relating to glyphosate. This technical




22
     Guyton, et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon & Glyphosate, supra at 77.

                                                            16
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 17 of 51. PageID #: 17



 fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet describes the release

 patterns for glyphosate as follows:

             Release Patterns

             Glyphosate is released to the environment in its use as a herbicide for
             controlling woody and herbaceous weeds on forestry, right-of-way, cropped
             and non-cropped sites. These sites may be around water and in wetlands. It
             may also be released to the environment during its manufacture, formulation,
             transport, storage, disposal and cleanup, and from spills. Since glyphosate is
             not a listed chemical in the Toxics Release Inventory, data on releases during
             its manufacture and handling are not available. Occupational workers and
             home gardeners may be exposed to glyphosate by inhalation and dermal
             contact during spraying, mixing, and cleanup. They may also be exposed by
             touching soil and plants to which glyphosate was applied. Occupational
             exposure may also occur during glyphosate's manufacture, transport, storage,
             and disposal.23

            61.      In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

 California, the state with the most comprehensive program for reporting of pesticide-caused

 illness, glyphosate was the third most commonly-reported cause of pesticide illness among

 agricultural workers.24

 The Toxicity of Other Ingredients in Roundup®

            62.      In addition to the toxicity of the active ingredient, glyphosate, several studies

 support the hypothesis that the glyphosate-based formulation in Defendant’s Roundup® products

 is more dangerous and toxic than glyphosate alone. Indeed, as early as 1991, available evidence


23
     U.S. Envtl. Prot. Agency, Technical Factsheet on: Glyphosate, supra.
24
  Caroline Cox, Glyphosate, Part 2: Human Exposure and Ecological Effects, 15 J. Pesticide Reform 4 (1995); W.S.
Peas, et al., Preventing Pesticide-Related Illness in California Agriculture: Strategies and Priorities. Environmental
Health Policy Program Report, Univ. of Calif. School of Public Health, Calif. Policy Seminar (1993).
                                                           17
         Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 18 of 51. PageID #: 18



 demonstrated that glyphosate formulations were significantly more toxic than glyphosate alone.25

          63.      In 2002, a study by Julie Marc, entitled “Pesticide Roundup® Provokes Cell

 Division Dysfunction at the Level of CDK1/Cyclin B Activation”, revealed that Roundup® causes

 delays in the cell cycles of sea urchins but that the same concentrations of glyphosate alone were

 ineffective and did not alter cell cycles.26

          64.      A 2004 study by Marc and others, entitled “Glyphosate-based Pesticides Affect

 Cell Cycle Regulation,” demonstrated a molecular link between glyphosate-based products and

 cell cycle dysregulation. The researchers noted that “cell-cycle dysregulation is a hallmark of

 tumor cells and human cancer. Failure in the cell-cycle checkpoints leads to genomic instability

 and subsequent development of cancers from the initial affected cell.” Further, “[s]ince cell cycle

 disorders such as cancer result from dysfunction of a unique cell, it was of interest to evaluate the

 threshold dose of glyphosate affecting the cells.”27

          65.      In 2005, a study by Francisco Peixoto, entitled “Comparative Effects of the

 Roundup® and Glyphosate on Mitochondrial Oxidative Phosphorylation,” demonstrated that

 Roundup®’s effects on rat liver mitochondria are far more toxic than equal concentrations of

 glyphosate alone. The Peixoto Study further suggested that the harmful effects of Roundup® on

 mitochondrial bioenergetics could not be exclusively attributed to glyphosate but could be the

 result of other chemicals, such as the surfactant POEA, or in the alternative, due to the potential




25
 Martinez, T.T. and K. Brown, Oral and Pulmonary Toxicology of the Surfactant used in Roundup Herbicide, PROC.
WEST. PHARMACOL. SOC. 34:43-46 (1991).
26
  Julie Marc, et al., Pesticide Roundup Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation,
15 Chem. Res. Toxical. 326-331 (2002), available at http://pubs.acs.org/doi/full/10.1021/tx015543g.
27
  Julie Marc, et al., Glyphosate-Based Pesticides Affect Cell Cycle Regulation, 96 BIOLOGY OF THE CELL 245,
245-249 (2004), available at http://onlinelibrary.wiley.com/doi/10.1016/j.biolcel.2003.11.010/epdf.

                                                         18
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 19 of 51. PageID #: 19



 synergistic effect between glyphosate and other ingredients in the Roundup® formulation.28

          66.     In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

 effects of Roundup® and glyphosate on human umbilical, embryonic and placental cells. The

 study tested dilution levels of Roundup® and glyphosate that were far below agricultural

 recommendations, corresponding with low levels of residue in food. The researchers ultimately

 concluded that supposed “inert” ingredients, and possibly POEA, alter human cell permeability

 and amplify toxicity of glyphosate alone. The researchers further suggested that assessments of

 glyphosate toxicity should account for the presence of adjuvants or additional chemicals used in

 the formulation of the complete pesticide. The Benachour/Seralini Study confirmed that the

 adjuvants present in Roundup® are not, in fact, inert and that Roundup® is potentially far more

 toxic than its active ingredient glyphosate alone.29

          67.     The results of these studies were at all times available to Defendant. Defendant thus

 knew or should have known that Roundup® is more toxic than glyphosate alone and that safety

 studies of Roundup®, Roundup®’s adjuvants and “inert” ingredients, and/or the surfactant POEA

 were necessary to protect Plaintiff from Roundup® products.

          68.     Despite its knowledge that Roundup® is considerably more dangerous than

 glyphosate alone, Defendant continued to promote Roundup® as safe.

 The EPA’s Review of Glyphosate




28
   Francisco Peixoto, Comparative Effects of the Roundup and Glyphosate on Mitochondrial Oxidative
Phosphorylation, 61 CHEMOSPHERE 1115, 1122 (2005), available at
https://www researchgate net/publication/7504567_Comparative_effects_of_the_Roundup_and_glyphosa
te_on_mitochondrial_oxidative_phosphorylation.

29
  Nora Benachour, et al., Glyphosate Formulations Induce Apoptosis and Necrosis in Human Umbilical, Embryonic
and Placental Cells, 22 Chem. Res. Toxicol. 97-105 (2008), available at
http://big.assets huffingtonpost.com/france.pdf.

                                                        19
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 20 of 51. PageID #: 20



           69.     On September 12, 2016, EPA’s OPP submitted a report on the carcinogenic

 potential of glyphosate, wherein it issued a “proposed conclusion” that glyphosate is “‘not likely

to be carcinogenic to humans at doses relevant to human health risk assessment.30 There are no

authors listed on this issue paper, which reiterates and adopts the conclusions of the October 2015

leaked assessment. The issue paper is based upon a review of industry-sponsored articles and

studies. The OPP acknowledged that it rejected all studies that considered Roundup®—the

formulated product—instead of studies that isolated glyphosate because “[g]lyphosate formulations

contain various components other than glyphosate and it has been hypothesized these components

are more toxic than glyphosate alone.31

           70.     Thus, the OPP notes dozens of studies considered by IARC were not reviewed by

 the OPP because the OPP’s “evaluation focused on studies on the active ingredient glyphosate”

 and “additional research could also be performed to determine whether formulation components,

 such as surfactants, influence the toxicity of glyphosate formulations.32

           71.     From December 13 to 16, 2016, the EPA held FIFRA Scientific Advisory Panel

 (“SAP”) meetings to consider issues raised by the OPP’s evaluation of glyphosate. Again, OPP

 only allowed the SAP to consider studies of glyphosate alone, and not any study of the formulated

 product. In its Charge to the FIFRA SAP, the OPP noted that “[a]lthough there are studies available

 on glyphosate-based pesticide formulations, the agency is soliciting advice from the FIFRA

 Scientific Advisory Panel (“SAP”) on this evaluation of human carcinogenic potential for the



30
   See EPA’s Office of Pesticide Programs, Glyphosate Issue Paper: Evaluation of Carcinogenic Potential (Sept. 12,
2016), available at https://www.epa.gov/sites/production/files/201609/documents/glyphosate issue paper evaluation of car
cincogenic potential.pdf.
31
     Id.
32
     Id.

                                                          20
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 21 of 51. PageID #: 21



 active ingredient glyphosate only at this time.33

          72.     The OPP draft assessment therefore does not actually consider the product at issue

 in this litigation or, more importantly, how glyphosate, in conjunction with surfactants and other

 chemicals, affects carcinogenicity.

          73.     On March 16, 2017, the final SAP meeting minutes and report were released,

 revealing disagreement and lack of consensus among the scientists on whether there was a positive

 association between glyphosate exposure and NHL.34

 Recent Worldwide Bans on Roundup®/Glyphosate

          74.     Several countries around the world have instituted bans on the sale of Roundup®

 and other glyphosate-containing herbicides, both before and since the IARC first announced its

 assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as the

 dangers of the use of Roundup® become more widely known. The Netherlands issued a ban on all

 glyphosate-based herbicides in April 2014, including Roundup®, which took effect at the end of

 2015. In issuing the ban, the Dutch Parliament member who introduced the successful legislation

 stated: “Agricultural pesticides in user-friendly packaging are sold in abundance to private persons.

 In garden centers, Roundup® is promoted as harmless, but unsuspecting customers have no idea

 what the risks of this product are. Especially children are sensitive to toxic substances and should

 therefore not be exposed to it.”35


33
   EPA OPP, Glyphosate: Evaluation of Carcinogenic Potential, Charge to the FIFRA SAP for the October
18-21, 2016 Meeting, available at,
https://www.epa.gov/sites/production/files/201611/documents/glyphosate_sap_charge_questions_- final.pdf.

34
  FIFRA Scientific Advisory Panel Meeting Minutes and Final Report No. 2017-01, A Set of Scientific Issues
Being Considered by the Environmental Protection Agency Regarding: EPA’s Evaluation of the Carcinogenic
Potential of Glyphosate, available at https://www.epa.gov/sites/production/files/2017-
03/documents/december_13-16_2016_final_report_03162017.pdf.
35
  Holland’s Parliament Bans Glyphosate Herbicides, The Real Agenda, 14 April 2014, available at http://real-
agenda.com/hollands-parliament-bans-glyphosate-herbicides/.
                                                         21
         Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 22 of 51. PageID #: 22



          75.      The Brazilian Public Prosecutor in the Federal District requested that the Brazilian

 Justice Department suspend the use of glyphosate.36

          76.      France banned the private sale of Roundup® and glyphosate following the IARC

 assessment for glyphosate.37

          77.      Bermuda banned both the private and commercial sale of glyphosate, including

 Roundup®. The Bermuda government explained its ban as follows: “[f]ollowing a recent scientific

 study carried out by a leading cancer agency, the importation of weed spray ‘Roundup®’ has been

 suspended.”38

          78.      The Sri Lankan government banned the private and commercial use of glyphosates,

 particularly out of concern that glyphosate has been linked to fatal kidney disease in agricultural

 workers.39

          79.      The government of Columbia announced its ban on using Roundup® and

 glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the




36
   Christina Sarich, Brazil’s Public Prosecutor Wants to Ban Monsanto’s Chemicals Following Recent Glyphosate-
Cancer Link, Global Research, May 14, 2015, available at http://www.globalresearch.ca/brazils-public-prosecutor-
wants-to-ban-monsantos-chemicals-following- recentglyphosate-cancer-link/5449440; see Ministério Público Federal,
MPF/DF reforça pedido para que glifosato seja banido do mercado naciona, April, 14, 2015, available at
http://noticias.pgr.mpf mp.br/noticias/noticias-do-site/copy_of_meio-ambiente-e-patrimonio-cultural/mpf- dfreforca-pedido-
para-que-glifosato-seja-banido-do-mercado-nacional.
37
 Zoe Schlanger, France Bans Sales of Monsanto’s Roundup in Garden Centers, 3 Months After U.N. Calls it
“Probable Carcinogen,” Newsweek, June 15, 2015, available at http://www newsweek.com/france-banssale-
monsantos-roundup-garden-centers-after-un-names-it- probable-343311.
38
  Health Minister: Importation of Roundup Weed Spray Suspended, Today in Bermuda, May 11, 2015, available at
http://www.todayinbermuda.com/news/health/item/1471-health-minister-importation-of- roundup-weedspray-
suspended.
39
  Sri Lanka’s New President Puts Immediate Ban on Glyphosate Herbicides, Sustainable Pulse, May 25, 2015,
available at http://sustainablepulse.com/2015/05/25/sri-lankas-new-president-puts-immediate-ban-onglyphosate-
herbicides/#.VeduYk3bKAw.

                                                            22
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 23 of 51. PageID #: 23



 WHO’s finding that glyphosate is probably carcinogenic.40

 EFSA Report on Glyphosate

           80.    On November 12, 2015, the European Food Safety Authority (“EFSA”), the

 European Union’s (“EU”) primary agency for food safety, reported on its evaluation of the

 Renewal Assessment Report (“RAR”) on glyphosate.41 The Rapporteur Member State assigned to

 glyphosate, the German Federal Institute for Risk Assessment (“BfR”), had produced the RAR as

 part of the renewal process for glyphosate in the EU.

           81.    The BfR sent its draft RAR to the EFSA and the RAR underwent a peer review

 process by the EFSA, other member states and industry groups. As part of the on-going peer review

 of Germany’s re-evaluation of glyphosate, the EFSA had also received a second mandate from the

 European Commission to consider the IARC’s findings regarding the potential carcinogenicity of

 glyphosate and glyphosate-containing products.

           82.    Based on a review of the RAR, which included data from industry-submitted,

 unpublished studies, the EFSA sent its own report (“Conclusion”) to the European Commission,

 finding that “glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence does

 not support classification with regard to its carcinogenic potential according to Regulation (“EC”)

 No. 1272/2008.”42 The EFSA therefore disagreed with the IARC: glyphosate was not

 genotoxic and did not present a carcinogenic threat to humans.



40
  Columbia to Ban Coca Spraying Herbicide Glyphosate, BBC, May 10, 2015, available at
http://www.bbc.com/news/world-latin-america-32677411.

41
  European Food Safety Auth., Conclusion on the Peer Review of the Pesticide Risk Assessment of the Active
Substance Glyphosate, EFSA Journal (2015), available at
http://www.efsa.europa.eu/sites/default/files/scientific_output/files/main_documents/4302.pdf.
42
     Id.

                                                        23
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 24 of 51. PageID #: 24



            83.      In explaining why its results departed from the IARC’s conclusion, the EFSA drew

 a distinction between the EU and the IARC approaches to the study and classification of

 chemicals.43 Although the IARC examined “both glyphosate—an active substance—and

 glyphosate-based formulations, grouping all formulations regardless of their composition,” the

 EFSA explained that it considered only glyphosate and that its assessment focuses on “each

 individual chemical, and each marketed mixture separately.”44 The IARC, on the other hand,

 “assesses generic agents, including groups of related chemicals, as well as occupational or

 environmental exposure, and cultural or behavioral practices.”45 The EFSA accorded greater

 weight to studies conducted with glyphosate alone than studies of formulated products.46

            84.      The EFSA went further and noted:

                     Although some studies suggest that certain glyphosate-based
                     formulations may be genotoxic (i.e. damaging to DNA), others that
                     look solely at the active substance glyphosate do not show this
                     effect. It is likely, therefore, that the genotoxic effects observed in
                     some glyphosate-based formulations are related to the other
                     constituents or “co-formulants”. Similarly, certain glyphosate-
                     based formulations display higher toxicity than that of the active
                     ingredient, presumably because of the presence of co-formulants, In
                     its assessment, EFSA proposes that the toxicity of each pesticide
                     formulation and in particular its genotoxic potential should be
                     further considered and addressed by Member State authorities
                     while they reassess uses of glyphosate-based formulations in their
                     own territories.47(Emphasis added.)

            85.      Notwithstanding its conclusion, the EFSA did set exposure levels for glyphosate.



43
     European Food Safety Auth., The EFSA Fact Sheet: Glyphosate, available at

http://www.efsa.europa.eu/sites/default/files/corporate_publications/files/efsaexplainsglyphosate15112en. pdf.
44
     Id.
45
     Id.
46
     Id.
47
     Id.
                                                            24
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 25 of 51. PageID #: 25



 Specifically, the EFSA proposed an acceptable daily intake (“ADI”) of 0.5 mg/kg of body weight

 per day; an acute reference dose (“ARfD”) of 0.5 mg/kg of body weight; and an acceptable operator

 exposure level (“AOEL”) of 0.1 mg/kg of body weight per day.48

 Leading Scientists Dispute EFSA’s Conclusion

           86.     On November 27, 2015, 96 independent academic and governmental scientists

 from around the world submitted an open letter to the EU health commissioner, Vytenis

 Andriukaitis.49 The scientists expressed their strong concerns and urged the commissioner to

 disregard the “flawed” EFSA report, arguing that “the BfR decision is not credible because it is

 not supported by the evidence and it was not reached in an open and transparent manner.”50

           87.     Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and other

 renowned international experts, some of whom were part of the IARC Working Group assigned to

 glyphosate.

           88.     In an exhaustive and careful examination, the scientists scrutinized the EFSA’s

 conclusions and outlined why the IARC Working Group decision was “by far the more credible”:

                   The IARC WG decision was reached relying on open and
                   transparent procedures by independent scientists who completed
                   thorough conflict-of-interest statements and were not affiliated or
                   financially supported in any way by the chemical manufacturing
                   industry. It is fully referenced and depends entirely on reports
                   published in the open, peer-reviewed biomedical literature. It is part
                   of a long tradition of deeply researched and highly credible reports
                   on the carcinogenicity of hundreds of chemicals issued over the past
                   four decades by IARC and used today by international agencies and
                   regulatory bodies around the world as a basis for risk assessment,

48
  European Food Safety Auth., Conclusion on the Peer Review of the Pesticide Risk Assessment of the Active
Substance Glyphosate, EFSA Journal (2015), supra.
49
  Letter from Christopher J. Portier, et al. to Commissioner Vytenis Andriukaitis, Open Letter: Review of the
Carcinogenicity of Glyphosate by EFSA and BfR (Nov. 27, 2015), available at
http://www.zeit.de/wissen/umwelt/2015-11/glyphosat-scientists-in-row-over-safety-of=glyphosate- weedkiller.
50
     Id.

                                                         25
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 26 of 51. PageID #: 26



                  regulation and public health policy.51

           89.    With respect to human data, the scientists pointed out that the EFSA agreed with

 the IARC that there was “limited evidence of carcinogenicity for NHL, but the EFSA nonetheless

 dismissed an association between glyphosate exposure and carcinogenicity. The IARC applies

 three (3) levels of evidence in its analyses of human data, including sufficient evidence and limited

 evidence. The EFSA’s ultimate conclusion that “there was no unequivocal evidence for a clear and

 strong association of NHL with glyphosate” was misleading because it was tantamount to IARC’s

 highest level of evidence: “sufficient evidence,” which means that a causal relationship has been

 established. However, the scientists argued, “[legitimate public health concerns arise when

 ‘causality is credible,’ i.e., when there is limited evidence.”52

           90.    Among its many other deficiencies, the EFSA’s conclusions regarding animal

 carcinogenicity data were “scientifically unacceptable,” particularly in BfR’s use of historical

 control data and in its trend analysis. Indeed, BfR’s analysis directly contradicted the Organization

 for Economic Co-operation and Development (“OECD”) testing guidelines while citing and

 purporting to follow those same guidelines. For instance, the EFSA report dismisses observed

 trends in tumor incidence “because there are no individual treatment groups that are significantly

 different from controls and because the maximum observed response is reportedly within the range

 of the historical control data.” However, according to the scientists, concurrent controls are

 recommended over historical controls in all guidelines, scientific reports and publications, and, if

 it is employed, historical control data “should be from studies in the same timeframe, for the same

 exact animal strain, preferably from the same laboratory or the same supplier and preferably


51
     Id.
52
     Id.

                                                    26
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 27 of 51. PageID #: 27



 reviewed by the same pathologist.” BfR’s use of historical control data violated the precautions:

 “only a single study used the same mouse strain as the historical controls, but was reported more

 than 10 years after the historical control dataset was developed.” Further deviating from sound

 scientific practices, the data used by the BfR came from studies in seven different laboratories.

 The scientists concluded:

                   BfR reported seven positive mouse studies with three studies
                   showing increases in renal tumors, two with positive findings for
                   hemangiosarcomas, and two with positive findings for malignant
                   lymphomas. BfR additionally reported two positive findings for
                   tumors in rats. Eliminating the inappropriate use of historical data,
                   the unequivocal conclusion is that these are not negative studies, but
                   in fact document the carcinogenicity of glyphosate in laboratory
                   animals.53

           91.     The letter also critiqued the EFSA report’s lack of transparency and the opacity

 surrounding the data cited in the report: “citations for almost all of the references, even those from

 the open scientific literature, have been redacted from the document” and “there are no authors or

 contributors listed for either document, a requirement for publication in virtually all scientific

 journals.” Because the BfR relied on unpublished, confidential industry-provided studies, it is

 “impossible for any scientist not associated with the BfR to review this conclusion with scientific

 confidence.”54


           92.     On March 3, 2016, the letter was published in the Journal of Epidemiology &

 Community Health.55

 Statement of Concern Regarding Glyphosate-Based Herbicides


53
     Id.
54
     Id.
55
  Christopher J. Portier, et al., Differences in the Carcinogenic Evaluation of Glyphosate between the International
Agency for Research on Cancer (IARC) and the European Food Safety Authority (EFSA), Journal of Epidemiology &
CMTY. Health, Mar. 3, 2016, available at http://jech.bmj.com/content/early/2016/03/03/jech-2015-207005.full.

                                                         27
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 28 of 51. PageID #: 28



           93.       On February 17, 2016, a consensus statement published in the journal

 Environmental Health, entitled “Concerns Over Use of Glyphosate-based Herbicides and Risks

 Associated with Exposures: a Consensus Statement,” assessed the safety of glyphosate-based

 herbicides (“GBHs”).56 The paper’s focus was “on the unanticipated effects arising from the

 worldwide increase in use of GBHs, coupled with recent discoveries about the toxicity and human

 health risks stemming from use of GBHs.”57 The researchers drew seven factual conclusions about

 GBHs:

                  1. GBHs are the most heavily applied herbicide in the world and usage continues to
                     rise;

                  2. Worldwide, GBHs often contaminate drinking water sources, precipitation and air,
                     especially in agricultural regions;

                  3. The half-life of glyphosate in water and soil is longer than previously recognized;

                  4. Glyphosate and its metabolites are widely present in the global soybean supply;

                  5. Human exposures to GBHs are rising;

                  6. Glyphosate is now authoritatively classified as a probable human carcinogen; and

                  7. Regulatory estimates of tolerable daily intakes for glyphosate in the United States
                     and EU are based on outdated science.


            94.      The researchers noted that GBH use has increased approximately 100-fold since

the 1970s. Further, far from posing a limited hazard to vertebrates, as previously believed, two-

decades of evidence demonstrated that “several vertebrate pathways are likely targets of action,

including hepatorenal damage, effects on nutrient balance through glyphosate chelating action and

56
  John P. Myers, et al., Concerns Over Use of Glyphosate-Based Herbicides and Risks Associated with Exposures:
A Consensus Statement, Environmental Health (2016), available at
http://ehjournal.biomedcentral.com/articles/10.1186/s12940-016-0117-0.
57
     Id.
                                                        28
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 29 of 51. PageID #: 29



endocrine disruption.”58

           95.    The paper attributes uncertainties in current assessments of glyphosate formulations

 to the fact that “[t]he full list of chemicals in most commercial GBHs is protected as ‘commercial

 business information,’ despite the universally accepted relevance of such information to scientists

 hoping to conduct an accurate risk assessment of these herbicide formulations.” Further, the

 researchers argue, “[t]he distinction in regulatory review and decision processes between ‘active’

 and ‘inert’ ingredients has no toxicological justification, given increasing evidence that several so-

 called ‘inert’ adjuvants are toxic in their own right.”59

           96.    Among various implications, the researchers conclude that “existing toxicological

 data and risk assessments are not sufficient to infer that GBHs, as currently used, are safe.” Further,

 “GBH-product formulations are more potent, or toxic, than glyphosate alone to a wide array of

 non-target organisms including mammals, aquatic insects, and fish.” Accordingly, “risk

 assessments of GBHs that are based on studies quantifying the impacts of glyphosate alone

 underestimate both toxicity and exposure, and thus risk.” The paper concludes that this

 “shortcoming has repeatedly led regulators to set inappropriately high exposure thresholds.”60

           97.    The researchers also critique the current practice of regulators who largely rely on

 “unpublished, non-peer reviewed data generated by the registrants” but ignore “published research

 because it often uses standards and procedures to assess quality that are different from those

 codified in regulatory agency data requirements, which largely focus on avoiding fraud.” In the

 researchers’ view, “[s]cientists independent of the registrants should conduct regulatory tests of



58
     Id.
59
     Id.
60
     Id.

                                                   29
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 30 of 51. PageID #: 30



 GBHs that include glyphosate alone, as well as GBH-product formulations.”61

           98.    The researchers also call for greater inclusion of GBHs in government-led

 toxicology testing programs:

                  A fresh and independent examination of GBH toxicity should be
                  undertaken, and . . . this re-examination be accompanied by
                  systematic efforts by relevant agencies to monitor GBH levels in
                  people and in the food supply, none of which are occurring today.
                  The U.S. National Toxicology Program should prioritize a thorough
                  toxicological assessment of the multiple pathways now identified as
                  potentially vulnerable to GBHs.

           99.    The researchers suggest that, in order to fill the gap created by an absence of

 government funds to support research on GBHs, regulators could adopt a system through which

 manufacturers fund the registration process and the necessary testing:

                  [W]e recommend that a system be put in place through which
                  manufacturers of GBHs provide funds to the appropriate regulatory
                  body as part of routine registration actions and fees. Such funds
                  should then be transferred to appropriate government research
                  institutes, or to an agency experienced in the award of competitive
                  grants. In either case, funds would be made available to independent
                  scientists to conduct the appropriate long-term (minimum 2 years)
                  safety studies in recognized animal model systems. A thorough and
                  modern assessment of GBH toxicity will encompass potential
                  endocrine disruption, impacts on the gut microbiome,
                  carcinogenicity and multigenerational effects looking at
                  reproductive capability and frequency of birth defects.

 European Union Vote on Glyphosate Renewal

           100.   The license for glyphosate in the EU was set to expire on June 30, 2016.

           101.   Without an extension of the license, Monsanto’s Roundup® and other glyphosate-

 based herbicides faced a general phase out in EU markets.”62


61
     Id.
62
  Philip Blenkinsop, Alissa de Carbonnel & Barbara Lewis European, Commission to Extend Glyphosate License for
18 Months, REUTERS, June 28, 2016, available at http://www reuters.com/article/us-health- euglyphosate-
                                                       30
           Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 31 of 51. PageID #: 31



           102.   In the months leading up to the license expiration date, protracted meetings and

 votes among national experts from the 28 EU Member States failed to produce agreement on an

 extension.

           103.   For instance, on March 4, 2016, The Guardian reported that France, the

 Netherlands, and Sweden did not support EFSA’s assessment that glyphosate was harmless.63 The

 paper quoted the Swedish environment minister, Asa Romson, as stating: “[w]e won’t take risks

 with glyphosate and we don’t think that the analysis done so far is good enough. We will propose

 that no decision is taken until further analysis has been done and the EFSA’s scientists have been

 more transparent about their considerations.64

           104.   The Netherlands argued that relicensing should be placed on hold until after a

 separate evaluation of glyphosate’s toxicity can be conducted.65 Leading up to the vote, Italy joined

 the other EU states in opposing the license renewal, citing health concerns.

           105.   On June 6, 2016, Member States voted but failed to reach a qualified majority in

 favor or against the re-authorization of glyphosate.66

           106.   On June 29, 2016, the EU Commission extended the European license for

 glyphosate for 18 months to allow the European Chemical Agency to rule on the safety of the



idUSKCN0ZE25B

63
  Arthur Neslen, EU States Rebel against Plans to Relicense Weedkiller Glyphosate, THE GUARDIAN, Mar. 4, 2016,
available at http://www.theguardian.com/environment/2016/mar/04/eu-states-rebel-against- plans-to-
relicenseweedkiller-glyphosate.

64
     Id.
65
  Arthur Neslen, Vote on Controversial Weedkiller’s European Licence Postponed, THE GUARDIAN, Mar. 8,
2016, available at http://www.theguardian.com/environment/2016/mar/08/eu-vote-on- controversial-
weedkillerlicence-postponed-glyphosate
66
  Manon Flausch, Commission Prolongs Glyphosate License by 18 Months, EURACTIV, June 29, 2016, available at
http://www.euractiv.com/section/agriculture-food/news/commission-prolongs-glyphosate- licence-by-18-months/.

                                                      31
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 32 of 51. PageID #: 32



 chemical, which is expected by the end of 2017. Growing public awareness and concern over the

 chemical “led 1.4 million people to sign a petition against glyphosate in the biggest online

 campaign since neonicotinoid pesticides were banned during the last commission.”67

          107.     On July 11, 2016, the EU voted in favor of a proposal to restrict the conditions of

 use of glyphosate in the EU, including a ban on common co-formulant POE-tallowamine

 (“POEA”) from all glyphosate-based herbicides, including Roundup®.68

          108.     These restrictions, which are non-binding on the EU states, are expected to apply

 until the European Chemicals Agency issues an opinion on the chemical's safety.69

 Plaintiff Tawfeeq Alamiri’s Exposure to Roundup®

          109.     Tawfeeq Alamiri was extensively exposed to Roundup® from approximately 2001

 to approximately 2020 while using the products on and about his property and in the course of his

 employment.

          110.     In or about March 2020, Plaintiff was diagnosed with Non-Hodgkin’s Lymphoma

 and suffered the effects attendant thereto, as a direct and proximate result of the unreasonably

 dangerous and defective nature of Roundup® and Defendant’s wrongful and negligent conduct in

 the research, development, testing, manufacture, production, promotion, distribution, marketing,

 advertising and sale of Roundup®.

          111.     During the entire time that Plaintiff was exposed to Roundup®, Plaintiff did not



67
  Arthur Neslen, Controversial Chemical in Roundup Weedkiller Escapes Immediate Ban, THE GUARDIAN, June 29,
2016, available at https://www.theguardian.com/business/2016/jun/29/controversial-chemical-roundupweedkiller-escapes-
immediate-ban.
68
  Sarantis Michalopoulos, EU Agrees Ban on Glyphosate Co-formulant, EURACTIV, July 11, 2016, available at
http://www.euractiv.com/section/agriculture-food/news/eu-agrees-ban-on-glyphosate- coformulant/?nl_ref=16562829.
69
  See Arthur Neslen, Controversial Chemical in Roundup Weedkiller Escapes Immediate Ban, THE GUARDIAN,
June 29, 2016.

                                                         32
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 33 of 51. PageID #: 33



 know that exposure to Roundup® was injurious to Plaintiff’s health or the health of others.

        112.    For these reasons, all applicable statute of limitations have been tolled by operation

 of the discovery rule with respect to Plaintiff’s claims.

                                               COUNT I
                                            DESIGN DEFECT

        113.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

 though set forth fully at length herein.

       114.     At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, advertising and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers, including the

Plaintiffs, thereby placing Roundup® products into the stream of commerce. These actions were

under the ultimate control and supervision of Monsanto. At all times relevant to this litigation,

Monsanto designed, researched, developed, manufactured, produced, tested, assembled, labeled,

advertised, promoted, marketed, sold, and distributed the Roundup® products used by Plaintiff, as

described above.

       115.     At all times relevant to this litigation, Monsanto’s Roundup® products were

defectively designed by causing an increased risk of cancer and by containing additives that, when

combined with glyphosate, significantly increased the risk of developing cancer.

       116.     These design defects rendered Roundup® unreasonably dangerous.

       117.     The dangers posed by Roundup® go beyond that which would be contemplated by

the ordinary consumer with ordinary knowledge common to the community as to its characteristics.

       118.     Additionally, the benefits of the Roundup® design are outweighed by the design’s

inherent risk of danger in causing cancer.

        119.    At all times relevant to this litigation, Roundup® products reached the intended

                                                   33
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 34 of 51. PageID #: 34



consumers, handlers, and users or other persons coming into contact with these products in the State

of Ohio and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Monsanto.

       120.    At all times relevant to this action, Monsanto knew or had reason to know that its

Roundup® products were defective and were inherently dangerous and unsafe when used in the

manner instructed and provided by Monsanto.

       121.    Monsanto could have employed a safer alternative design to render Roundup® safe

or, in the alternative, provided proper instructions for use on how to limit the potential risk

associated with Roundup®’s defective design. Monsanto’s Roundup® products were and are more

dangerous than alternative products and Monsanto could have designed its Roundup® products to

make them less dangerous. At the time Monsanto designed its Roundup® products, the state of the

industry’s scientific knowledge was such that a less risky design or formulation was attainable.

Thus, at the time Roundup® products left Monsanto’s control, there was a practical, technically

feasible and safer alternative design that would have prevented the harm without substantially

impairing the reasonably anticipated or intended function of Monsanto’s herbicides.

       122.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Monsanto’s Roundup® products in an intended or reasonably foreseeable manner, without

knowledge of the products’ dangerous characteristics.

       123.    Plaintiff could not reasonably have discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure due to Monsanto’s

suppression of scientific information linking glyphosate to cancer.

       124.    The defects in Monsanto’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Monsanto’s misconduct and omissions, Plaintiff


                                                 34
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 35 of 51. PageID #: 35



would not have sustained said injuries.

       125.    Monsanto’s defective design of its Roundup® products was willful, wanton,

fraudulent, malicious, and conducted with reckless disregard for the health and safety of users of

the Roundup® products, including Plaintiff herein.

       126.    Monsanto’s conduct, as described above, was reckless. Monsanto risked the lives

of consumers and users of its products, including Plaintiff, with knowledge of the safety problems

associated with Roundup® and glyphosate-containing products, and suppressed this knowledge

from the general public. Monsanto made conscious decisions not to redesign, warn or inform the

unsuspecting public. Monsanto’s reckless conduct warrants an award of punitive damages.

       127.    As a direct and proximate result of the Defendant’s overt unlawful acts regarding

the nature of the Roundup® products, including, but not limited to, placing its defective Roundup®

products into the stream of commerce, Plaintiff developed cancer, suffered grave injuries, physical

pain and suffering, mental anguish, including diminished enjoyment of life, as well as economic

loss, including financial expenses for medical care and treatment.

      WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees,

and all such others costs and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                         COUNT II
                                   INADEQUATE WARNING

       128.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       129.    At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

                                                35
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 36 of 51. PageID #: 36



 products, which are defective and unreasonably dangerous to consumers, including Plaintiff

 specifically, because they do not contain adequate warnings or instructions concerning the

 dangerous characteristics of Roundup® and specifically, the active ingredient glyphosate. These

 actions were under the ultimate control and supervision of Monsanto.

         130.    Monsanto researched, developed, designed, tested, manufactured, inspected,

 labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of commerce

 its Roundup® products, and in the course of same, directly advertised or marketed the products to

 consumers and end users, including Plaintiff, and therefore had a duty to warn of the risks

 associated with the use of Roundup® and glyphosate-containing products.

         131.    At all times relevant to this litigation, Monsanto had a duty to properly test, develop,

 design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply,

 provide proper warnings, and take such steps as necessary to ensure its Roundup® products did

 not cause users and consumers to suffer from unreasonable and dangerous risks. Monsanto had a

 continuing duty to warn Plaintiff of the dangers associated with Roundup® use and exposure.

 Monsanto, as manufacturer, seller, or distributor of chemical herbicides is held to the knowledge

 of an expert in the field.

        132. At the time of manufacture, Monsanto could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing products

because it knew or should have known of the unreasonable risks of harm associated with the use of

and/or exposure to such products. Such warnings could have been disclosed in circumstances not

limited to the Roundup® labeling.

        133. At all times relevant to this litigation, Monsanto failed to investigate, study, test, or

promote the safety or to minimize the dangers to users and consumers of its product and to those who


                                                   36
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 37 of 51. PageID #: 37



would foreseeably use or be harmed by Monsanto’s herbicides, including Plaintiff.

         134.   Despite the fact that Monsanto knew or should have known that Roundup® posed

 a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated

 with use and exposure. The dangerous propensities of its products and the carcinogenic

 characteristics of glyphosate, as described above, were known to Monsanto, or scientifically

 knowable to Monsanto through appropriate research and testing by known methods, at the time it

 distributed, supplied or sold the product, and not known to end users and consumers, such as

 Plaintiff.

         135.   Monsanto knew or should have known that its products created significant risks of

 serious bodily harm to consumers, as alleged herein, and Monsanto failed to adequately warn

 consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products. Monsanto

 has wrongfully concealed information concerning the dangerous nature of Roundup® and its

 active ingredient glyphosate, and further made false and/or misleading statements concerning the

 safety of Roundup® and glyphosate.

         136.   At all times relevant to this litigation, Monsanto’s Roundup® products reached the

 intended consumers, handlers, and users or other persons coming into contact with these products

 in the State of Ohio and throughout the United States, including Plaintiff, without substantial

 change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

 Monsanto.

         137.   Plaintiff was exposed to Monsanto’s Roundup® products in the course of using the

 products on his property and at his job to control weeds, as described above, without knowledge of

 their dangerous characteristics.

         138.   At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

                                                  37
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 38 of 51. PageID #: 38



of Roundup® products while using them for their intended or reasonably foreseeable purposes,

without knowledge of their dangerous characteristics.

       139.    Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products prior to or at the time of exposure. Plaintiff relied

upon the skill, superior knowledge, and judgment of Monsanto to know about and disclose serious

health risks associated with using the products.

       140.    Monsanto knew or should have known that the minimal warnings disseminated

with its Roundup® products were inadequate, failed to communicate adequate information on the

dangers and safe use/exposure, and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended and reasonably

foreseeable uses, including agricultural and horticultural applications.

       141.    This alleged failure to warn is not limited to the information contained on

Roundup®’s labeling. Monsanto was able to disclose the known risks associated with Roundup®

through other non-labeling mediums, i.e., promotion, advertisements, public service

announcements, and/or public information sources. Monsanto, however, did not disclose these

known risks through any medium.

       142.    To this day, Monsanto has failed to adequately and accurately warn of the risks of

cancer associated with the use of and exposure to Roundup® and its active ingredient glyphosate.

       143.    As a result of their inadequate warnings, Monsanto’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of Monsanto,

were distributed by Monsanto, and used by Plaintiff as described herein.

       144.    Monsanto is liable to Plaintiff for the injuries caused by its negligent or willful

failure, as described above, to provide adequate warnings or other clinically relevant information

                                                   38
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 39 of 51. PageID #: 39



and data regarding the appropriate use of its products and the risks associated with the use of or

exposure to Roundup® and glyphosate.

       145.    Had Monsanto provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with its Roundup® products, Plaintiff could have obtained

or used alternative herbicides and avoided the risk of developing the injuries set forth herein.

       146.    As a direct and proximate result of the Defendant’s overt unlawful acts regarding

the nature of the Roundup® products, including, but not limited to, placing its defective Roundup®

products into the stream of commerce, Plaintiff developed cancer, suffered grave injuries, physical

pain and suffering, mental anguish, including diminished enjoyment of life, as well as economic

loss, including financial expenses for medical care and treatment.

      WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees,

and all such others costs and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                            COUNT III
                                           NEGLIGENCE

       147.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       148.    At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion,

packaging, sale, and distribution of its Roundup® products, including the duty to take all

reasonable steps necessary to manufacture, promote, advertise, and/or sell a product that was not

unreasonably dangerous to consumers and users of the product.

       149.    At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

                                                 39
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 40 of 51. PageID #: 40



care in the marketing, advertisement, and sale of the Roundup® products. Monsanto’s duty of care

owed to consumers and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate

warnings concerning the potential adverse effects of exposure to Roundup®, and, in particular, its

active ingredient glyphosate.

        150.   At all times relevant to this litigation, Monsanto knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically, the

carcinogenic properties of the chemical glyphosate.

        151.   Accordingly, at all times relevant to this litigation, Monsanto knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup® products

could cause or be associated with Plaintiff’s injuries and thus, created a dangerous and

unreasonable risk of injury to the users of these products, including Plaintiff specifically.

        152.   Monsanto also knew or, in the exercise of reasonable care, should have known that

users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with use of and/or exposure to Roundup® and glyphosate-containing products.

        153.   As such, Monsanto breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Monsanto manufactured and produced defective herbicides containing the chemical glyphosate,

knew or had reason to know of the defects inherent in its products, knew or had reason to know

that a user’s or consumer’s exposure to the products created a significant risk of harm and

unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks and

injuries.


                                                 40
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 41 of 51. PageID #: 41



       154.    Monsanto was negligent in its promotion of Roundup®, outside of the labeling

context, by failing to disclose material risk information as part of its promotion and marketing of

Roundup®, including the internet, television, print advertisements, etc. Nothing prevented

Monsanto from being honest in its promotional activities, and in fact, Monsanto had a duty to

disclose the truth about the risks associated with Roundup® in its promotional efforts, outside of

the of the context of labeling.

       155.    Monsanto had and has the ability and means to investigate, study, and test its

products and to provide adequate warnings, Monsanto has failed to do so. Indeed, Monsanto has

wrongfully concealed information and has further made false and/or misleading statements

concerning the safety and/or exposure to Roundup® and glyphosate.

       156.    Monsanto’s negligence included:

           a) Manufacturing, producing, promoting, formulating, creating, developing,
               designing, selling, advertising and/or distributing its Roundup® products without
               thorough and adequate pre- and post-market testing;
           b) Manufacturing, producing, promoting, formulating, creating, developing,
               designing, selling, advertising and/or distributing Roundup® while negligently
               and/or intentionally concealing and failing to disclose the results of trials, tests, and
               studies of exposure to glyphosate, and, consequently, the risk of serious harm
               associated with human use of and exposure to Roundup®;

           c) Failing to undertake sufficient studies and conduct necessary tests to determine
               whether or not Roundup® products and glyphosate-containing products were safe
               for their intended use in agriculture and horticulture;
           d) Failing to use reasonable and prudent care in the design, research, manufacture, and
               development of Roundup® products so as to avoid the risk of serious harm
               associated with the prevalent use of Roundup®/glyphosate as an herbicide;
           e) Failing to design and manufacture Roundup® products so as to ensure they were at
               least as safe and effective as other herbicides on the market;

                                                  41
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 42 of 51. PageID #: 42



           f) Failing to provide adequate instructions, guidelines, and safety precautions to those
               persons Monsanto could reasonably foresee would use and be exposed to its
               Roundup® products;
           g) Failing to disclose to Plaintiff, users/consumers, and the general public that use of
               and exposure to Roundup® presented severe risks of cancer and other grave
               illnesses;
           h) Failing to warn Plaintiff, users/consumers, and the general public that the product’s
               risk of harm was unreasonable and that there were safer and effective alternative
               herbicides available to Plaintiff and other consumers;
           i) Systematically suppressing or downplaying contrary evidence about the risks,
               incidence, and prevalence of the side effects of Roundup® and glyphosate-
               containing products;
           j) Representing that its Roundup® products were safe for their intended use when, in
               fact, Monsanto knew or should have known the products were not safe for their
               intended purpose;

           k) Declining to make or propose any changes to Roundup® products’ labeling or other
               promotional materials that would alert consumers and the general public of the risks
               of Roundup® and glyphosate;
           l) Advertising, marketing, and recommending the use of the Roundup® products,
               while concealing and failing to disclose or warn of the dangers known by Monsanto
               to be associated with or caused by the use of or exposure to Roundup® and
               glyphosate;
           m) Continuing to disseminate information to its consumers, which indicate or imply
               that Monsanto’s Roundup® products are safe for use in the agricultural and
               horticultural industries; and
           n) Continuing the manufacture and sale of its products with the knowledge that the
               products were unreasonably unsafe and dangerous.

       157.    Monsanto knew and/or should have known that it was foreseeable consumers such

as Plaintiff would suffer injuries as a result of Monsanto’s failure to exercise ordinary care in the

manufacturing, marketing, labeling, distribution, and sale of Roundup®.
                                                 42
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 43 of 51. PageID #: 43



       158.    Plaintiff did not know the nature and extent of the injuries that could result from the

intended use of and/or exposure to Roundup® or its active ingredient glyphosate. Monsanto’s

negligence was the proximate cause of injuries, i.e., absent Monsanto’s negligence, Plaintiff would

not have developed cancer.

       159.    Monsanto’s conduct, as described above, was reckless. Monsanto regularly risks

the lives of consumers and users of its products, including Plaintiff, with full knowledge of the

dangers of its products. Monsanto has made conscious decisions not to redesign, re-label, warn, or

inform the unsuspecting public, including Plaintiff specifically. Monsanto’s reckless conduct

therefore warrants an award of punitive damages.

      WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                             COUNT IV
                                              FRAUD

       160.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       161.    Monsanto has defrauded the agricultural and gardening communities in general and

Plaintiff in particular by misrepresenting the true safety of Roundup® and by failing to disclose

known risks of cancer.

       162.    Monsanto misrepresented and/or failed to disclose, inter alia, that: glyphosate and

its major metabolite aminomethylphosphonic acid (“AMPA”) could cause cancer; glyphosate and

AMPA are known to be genotoxic in humans and laboratory animals because exposure is known

to cause DNA strand breaks (a precursor to cancer); glyphosate and AMPA are known to induce

oxidative stress in humans and laboratory animals (a precursor to cancer); glyphosate and AMPA

                                                 43
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 44 of 51. PageID #: 44



interfere with the aromatic amino acids within the human gut, leading to downstream health

conditions including cancer; exposure to glyphosate and AMPA is causally associated with NHL;

and the laboratory tests attesting to the safety of glyphosate were flawed and/or fraudulent.

       163.     Due to these misrepresentations and omissions, at all times relevant to this

litigation, Roundup® was misbranded under 7 U.S.C. § 136(g) and its distribution within the State

of Ohio and around the United States was a violation of 7 U.S.C. § 136(j) and 40 C.F.R. §

156.10(a)(5).

       164.     When Plaintiff used Roundup® from approximately 2001 through approximately

2020, neither the labeling on the product nor Monsanto’s general promotion warned or disclosed the

true safety risks of Roundup® or that the product could cause cancer, as described above. Since the

true risk information was known to Monsanto and was not reasonably knowable to reasonable

consumers, Plaintiff was unaware of these material facts and/or omissions prior to using the

product.

       165.     Plaintiff relied on Monsanto’s misrepresentations and/or material omissions

regarding the safety of Roundup® and its active ingredient glyphosate in deciding whether to use

the product. Plaintiff did not know, nor could he reasonably have known, of the misrepresentations

and/or material omissions by Monsanto concerning Roundup® and its active ingredient

glyphosate.

       166.     The misrepresentations and/or material omissions that form the basis of this fraud

claim is not limited to statements made on the Roundup® labeling, as defined under federal law,

but also involve Monsanto’s representations and omissions made as part of its promotion and

marketing of Roundup®, including on the internet, television, in print advertisements, etc. Nothing

prevented Monsanto from disclosing the truth about the risks associated with Roundup® in its

                                                 44
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 45 of 51. PageID #: 45



 promotional efforts outside of the labeling context, using the forms of media and promotion

 Monsanto traditionally used to promote the product’s efficacy and benefits.

         167.    When Monsanto made the misrepresentations and/or omissions as alleged in this

 pleading, it did so with the intent of defrauding and deceiving the public in general and with the

 intent of inducing the public to purchase and use Roundup®.

         168.    Monsanto made these misrepresentations and/or material omissions with malicious,

 fraudulent, and/or oppressive intent toward Plaintiff and the public generally. Monsanto’s

 conduct was willful, wanton, and/or reckless. Monsanto deliberately manufactured, produced,

 marketed, sold, distributed, merchandized, packaged, promoted and advertised the dangerous and

 defective herbicide Roundup®. This constitutes an utter, wanton, and conscious disregard of the

 rights and safety of a large segment of the public including Plaintiff, and by reason thereof,

 Monsanto, is liable for reckless, willful, and wanton acts and omissions which evidence a total and

 conscious disregard for the safety of Plaintiff and others which proximately caused the injuries as

 set forth herein.

         169.    Plaintiff suffered grave injuries as a proximate result of Monsanto’s fraudulent and

 deceitful conduct, advertisements, and representations.

       WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                        COUNT V
                              BREACH OF EXPRESS WARRANTY

         170.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

 though set forth fully at length herein.

         171.    Monsanto expressly warranted that Roundup® was safe and accepted by
                                                  45
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 46 of 51. PageID #: 46



consumers.

       172.     Roundup® does not conform to these express representations, because Roundup®

is not safe and carries with it an increased risk of cancer by containing additives that, when

combined with glyphosate, significantly increased the risk of developing cancer.

       173.     Plaintiff relied on Monsanto’s express warranties. Furthermore, the express

warranties represented by Monsanto were relied on by Plaintiff and a part of the basis for Plaintiff

deciding to use Roundup®.

       174.     At the time of the making of express warranties, Monsanto had knowledge of the

purpose for which Roundup® was to be used, and warranted same to be in all respects safe,

effective, and proper for such use.

       175.     Monsanto expressly represented to Plaintiff that Roundup® was safe and fit for use

for the purposes intended, that it was of merchantable quality, that it did not produce any dangerous

side effects in excess of those risks associated with other herbicides, that the side effects it did

produce were accurately reflected in the warnings, and that it was adequately tested and fit for its

intended use.

       176.     Monsanto knew or should have known that, in fact, their representations and

warranties were false, misleading, and untrue in that Roundup® was not safe and fit for the use




                                                 46
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 47 of 51. PageID #: 47



intended, and, in fact, Roundup® produced serious injuries to the users that were not accurately

identified and represented by Monsanto.

        177.    As a result of the foregoing acts and omissions, Monsanto caused Plaintiff to suffer

 serious and dangerous side effects, severe and personal injuries, including economic and non-

 economic damages, harms, and losses, including, but not limited to: past medical expenses; past

 and future loss of earnings; mental anguish; severe emotional distress; physical and mental pain

 and suffering, and discomfort; and loss and impairment of the quality and enjoyment of life.

       WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

 compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and such

 further relief as the Court deems equitable and just.

                                  COUNT VI
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        178.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

 though set forth fully at length herein.

        179.    At the time Monsanto manufactured, marketed, labeled, promoted, distributed

 and/or sold Roundup® products, Monsanto knew of the uses for which the Roundup® products

 were intended, and impliedly warranted the Roundup® products were merchantable and fit for the

 ordinary purposes for which they were intended.

        180.    Members of the consuming public, including consumers such as Plaintiff, were

 intended third-party beneficiaries of the warranty.

        181.    The Roundup® products were not merchantable or fit for their ordinary purposes,

 because they had a propensity to lead to the serious personal injuries described herein.

        182.    Plaintiff reasonably relied on Monsanto’s representations that Roundup® products

 were safe and free of defects.
                                                  47
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 48 of 51. PageID #: 48



       183.    Monsanto’s breach of the implied warranty of merchantability was the direct and

proximate cause of Plaintiff’s injuries.

       184.    Monsanto’s conduct, as described above, was extreme and outrageous. Monsanto

risked the lives of the consumers and users of their Roundup® products, including Plaintiff with

knowledge of the safety and efficacy problems, and suppressed this knowledge from Plaintiff and

the general public. Monsanto made conscious decisions not to redesign, relabel, warn or inform

Plaintiff or the unsuspecting consuming public.

       185.    As a direct and proximate result of Monsanto’s implied warranties of

merchantability concerning the Roundup® products, as described herein, Plaintiff developed

cancer, suffered grave injuries, physical pain and suffering, mental anguish, including diminished

enjoyment of life, as well as economic loss, including financial expenses for medical care and

treatment.

      WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                          COUNT VII
 BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

       186.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       187.    Monsanto manufactured, supplied and sold Roundup® products with an implied

warranty that they were fit for the particular purpose for which they were warranted.

       188.    Members of the consuming public, including Plaintiff specifically, were the

intended third- party beneficiaries of the warranty.

       189.    The Roundup® products were not fit for the particular purpose for which they were
                                                  48
      Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 49 of 51. PageID #: 49



warranted without serious risk of personal injury, which risk is much higher than other products

designed to perform the same function.

       190.    Plaintiff reasonably relied on Monsanto’s representations that the Roundup®

products were safe and effective for use.

       191.    Monsanto’s breach of the implied warranty of fitness for a particular purpose was

the direct and proximate cause of Plaintiff’s injuries and damages.

       192.    Monsanto’s conduct, as described above, was extreme and outrageous. Monsanto

risked the lives of the consumers and users of their Roundup® products, including Plaintiff, by

having knowledge of the safety and efficacy problems associated with the Roundup® products,

but suppressing this knowledge from the public. Monsanto made a conscious decision not to

redesign, relabel, warn or inform the unsuspecting consuming public. Monsanto’s outrageous

conduct warrants an award of punitive damages.

       193. As a direct and proximate result of Monsanto’s implied warranties of fitness

concerning Roundup® products, as described herein, Plaintiff suffered and continues to suffer from

the injuries and damages warranting an entitlement to recovery.

      WHEREFORE, Plaintiff demands judgment against the Defendant, and requests

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as this Court deems proper and just.

                            PUNITIVE DAMAGES ALLEGATIONS

       194.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       195.    Monsanto’s conduct as alleged herein was done with oppression, fraud, and malice.

Monsanto was fully aware of Roundup®’s safety risks. Nonetheless, Monsanto deliberately


                                                 49
        Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 50 of 51. PageID #: 50



 crafted its label, marketing, and promotion to mislead farmers and consumers.

          196. This was not done by accident or through some justifiable negligence. Rather,

 Monsanto knew that it could turn a profit by convincing the agricultural industry and the general

 population that Roundup® was harmless to humans, and that full disclosure of Roundup®’s true

 risks would limit the amount of money Monsanto would make selling Roundup® in the State of

 Ohio. This was accomplished not only through its misleading, deceptive, fraudulent and unfair

 labeling, but also through a comprehensive scheme of selective fraudulent research and testing,

 misleading advertising, and deceptive omissions as more fully alleged throughout this pleading.

 Plaintiff was robbed of his right to make an informed decision about whether to use an herbicide,

 knowing the full risks attendant to that use. Such conduct was done with conscious disregard of

 Plaintiff’s rights.

         197.    There is no indication that Monsanto will stop its deceptive, unfair, fraudulent,

 misleading and unlawful marketing practices unless it is punished and deterred. Accordingly,

 Plaintiff requests punitive damages against Monsanto for the harms caused to Plaintiff.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against Monsanto,

awarding:

             a) Consequential damages and ascertainable losses in such amount to be determined

                 at trial and as provided by applicable law;

             b) Exemplary and punitive damages sufficient to punish and deter Monsanto and

                 others from future deceptive, fraudulent, unfair, misleading, illegal and fraudulent

                 practices;

             c) Pre-judgment and post-judgment interest;

                                                  50
       Case: 3:20-cv-02307-JJH Doc #: 1 Filed: 10/12/20 51 of 51. PageID #: 51



           d) Costs including reasonable attorneys’ fees and costs, court costs, and other

               litigation expenses; and

           e) Any other relief the Court may deem just and proper.


Date: 10/12/2020                                      Respectfully submitted,

                                                      /s/ Wesley D. Merillat
                                                      Wesley D. Merillat (OH 0080253)
                                                      CHARLES E. BOYK LAW OFFICES, LLC
                                                      1500 Timberwolf Drive
                                                      Holland, Ohio 43528
                                                      Telephone: (419) 241-1395
                                                      Facsimile: (419) 241-8731
                                                      Email: wmerillat@charlesboyk-law.com

                                                      Attorneys for Plaintiff



                                          JURY DEMAND

      Plaintiff hereby respectfully demands a jury trial as to all issues contained herein.


                                                      /s/ Wesley D. Merillat
                                                      Wesley D. Merillat (0080253)




                                                 51
